 IntheMatter Of PARRIS-DuNNCORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS,LODGENo. 1300Case No. 18-R-1494.-Decided July 9, 1946Swarr,May, Royce,Smith do Storey,byMessrs. A. E. RoyceandEdison Smith,of Omaha,Nebr., andMr. W. G. Dunn.,of Clarinda,Iowa, forthe Company.Messrs.James Ashe,of St. Paul, Minn., andJoseph L. Dreier,ofOmaha,Nebr., for the Union.Mr. Arthur Christopher,Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,Lodge No. 1300, herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of em-ployees of Parris-Dunn Corporation, Clarinda, Iowa, herein calledthe Company, the National LaborRelationsBoard on April 16,1946,conducted a prehearing election pursuant to Article III, Sec-tion 3,1 of the Board'sRules andRegulations, among employees ofthe Company in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Union for the purposesof collectivebargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 39 eligiblevoters and that 36 of these eligible voters cast ballots, of which 28were for the Union, 3 were against the Union, and 5 were challenged.Thereafter, pursuant to Article III, Section 10,2 of the Rules andRegulations,the Board provided for an appropriate hearing upon1By amendment of November 27, 1945, this Section of the Rules now permitsthe conductof a secret ballot of employees prior to hearing in cases which present no substantial issues.2As amendedNovember 27,1945,this Section provides that in instances of prehearingelections, all issues, including issues with respect to the conductof theelection or conductaffecting the election results and issues raised by challenged ballots,shall be heard at thesubsequent hearing69 N. L.It.B.; No. 39.310 PARRIS-DUNN CORPORATION311due notice before Stephen M. Reynolds, Trial Examiner.The hear-ing was held at Clarinda, Iowa, on-May 3, 1946.The Company andtheUnion appeared and participated.All parties were affordedopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYParris-Dunn Corporation is an Iowa corporation with its office andplant located at Clarinda, Iowa. It is engaged in the manufacture ofmechanical devices known as windchargers which generate electricitythrough the utilization of the power of the wind.The Company'sannual purchases of raw materials exceed $25,000, approximately all ofwhich represents shipments to its plant from sources outside the Stateof Iowa. Its annual sales of finished products exceed $50,000 in value,approximately 95 percent of which represents sales and shipments topoints outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge No. 1300, is an un-affiliated labor organization admitting to membership employees ofthe Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the collectivebargaining representative of its employees in the alleged appropriateunit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit consisting of all production and mainte-nance employees of the Company, including tool and die makers, andworking foremen, but excluding clerical employees and all supervisoryemployees.,'The sole disagreement between the parties relates to the8The election was held among employees in this alleged appropriate unit. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDworking foremen, whom the Company would exclude from the uniton the ground that they are supervisory employees within the Board'scustomary definition of that term.This disagreement was reflected at the election in the five ballotswhich were challenged by the Company.However, inasmuch as theCompany at the hearing withdrew its challenge to the ballot of RufusDouthit, admitting that he was a production and maintenance em-ployee and eligible to participate in the election, there remains fordisposition only the challenged ballots of Clyde Anderson, M. L.Smith, Roy Palmer, and Milton Cooper.These 4 working foremen are assigned to the tool and die, pro-peller, welding, and machine shop departments, respectively.Eachone, in addition to spending a substantial portion of his time in manualwork, during normal plant operations oversees the work of from 3to 10 employees, allocating work to them and arranging for theirtransfer within the department when necessary.The working fore-men also have the power effectively to recommend changes in thestatus of their subordinates.4Accordingly, we find that Clyde An-derson, M. L. Smith, Roy Palmer, and Milton Cooper are supervisoryemployees within our customary definition of that term and we shallexclude them from the unit.We find that all production and maintenance employees of theCompany, including tool and die makers but excluding clerical em-ployees, working foremen,,' and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Union has secured a majority of the valid votes cast and that thechallenged ballots are insufficient in number to affect the results ofthe election.Under these circumstances, we shall not direct that anyof the challenged ballots be opened and counted but instead we shallcertify the Union as the collective bargaining representative of theemployees in the appropriate unit.+At the time of the hearing,the Company was operating with a somewhat diminishedstaff of employees,but was anticipating an increase in the size of its employee complementwhen materials become available.Of the four working foremen in issue, Palmer was prob-ably the most seriously affected by the reduction in staff in that his subordinates werereduced in number from three to one It is,however, clear that he has in the past effec-tively recommended changes in the status of his subordinates,and that his authority inthis respect has not been revoked because of this seemingly temporary reduction in thenumber of his subordinates.5 Employee Rufus Douthit is not included within this category. PARRIS-DUNN CORPORATIONCERTIFICATION OF REPRESENTATIVES313By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended,IT IS HERESY CERTIFIED that International Association of Machinists,Lodge No. 1300, has been designated and selected by a majority of allproduction and maintenance employees of Parris-Dunn Corporation,Clarinda,Iowa, including tool and die makers,but excluding clericalemployees,working foremen,and all supervisory employees with au-thority to hire, promote,discharge,discipline,or otherwise effectchanges in the statusof employees, or effectively recommend suchaction, as their representative for the purposes of collective bargain-ing, and that,pursuant to Section 9 (a) of the Act, the said organiza-tion is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay,wages,hours of employment,and other conditions of employment.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Certification of Representatives.